 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDWirtzManufacturingCompany, Inc. andUnited Steel-workersofAmerica,AFL-CIO-CLC.Case7-CA-10791demeanor of the witnesses, and after due consideration of theCompany's brief and the General Counsel's closing argu-ments at the trial, I make the following:December 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn June 6, 1974, Administrative Law Judge MarionC. Ladwig issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent,WirtzManufacturing Company, Inc.,Port Huron, Michigan, its officers, agents, successors,and assigns, shall take the action set forth in saidrecommended Order.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: This casewas tried at Port Huron, Michigan, on March 14-15,1974.'The charge was filed by the Union on December 14and the complaint was issued on January 22. After the Unionfiled an election petition, the Company notified approxi-mately 16 working leaders that they were supervisors; andafter the Union won the election, the Company dischargedfour of the leaders for having supported the Union. Theprimary issues are (a) whether the four leaders were statutorysupervisors and unlawfully discharged and (b) whether theCompany illegally attempted to remove them as employeesfrom the bargaining unit, and coerced and restrained them inthe exercise of Section 7 rights, in violation of Section 8(a)(3)and (1) of the National Labor Relations Act.Upon the entire record,' including my observation of theFINDINGS OF FACTIJURISDICTIONThe Company, a Michigan corporation, is engaged in themanufacture of mechanical rubber molds and battery manu-facturing equipment at its plant in Port Huron, Michigan,where it annually ships products valued in excess of $50,000directly to customers located outside the State. The Companyadmits, and I find, that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct, and that the Union is a labor organization within themeaning of Section 2(5) of the Act.11ALLEGED UNFAIR LABOR PRACTICESA. Background1.Notified of supervisory statusThe working leaders, or leadmen, were never told theywere supervisors until after the Union began its organiza-tional drive in October and filed an election petition on Octo-ber 25. As explained by President Wirtz (who exercisesoverall direction of the business), the election petition ex-cluded "supervisors as defined in the Act," and "I didn'thave an idea what that meant. So I called our attorneyand I sent him a copy of the petition . . we went throughall that stuff and ... my impression was that these peopleunder the law, were supervisors. Now before that petitionwas filed I didn't know what the law was, I didn't muchcare what the law was."PresidentWirtz called a meeting of the leaders in earlyNovember and notified them they were supervisors. Headded, as he testified, "I consider you guys part of my ballteam . . we're going to work as a team ... we're going tofight the Union . . . campaign against the Union. . . .You're going to follow my policy." One of the four "lead-ers in question" (the four, later discharged, were ClairKessler,Anthony Kamendat, Donald Loxton, and Ber-nard Sharpe) asked, in effect, "Does that mean if wedon't we could get fired?" and "I said yes it does." (Thealleged restraint and coercion is discussed later.)2.Changes madeMeanwhile, before the December 4 election, the Companymade certain changes affecting the leaders It began requiringthe leaders to "approve" vacation requests filed by employeesworking in their departments. As an example, employee JimHagle filled out such a request for a 2-week vacation begin-ning November 13 and took it to the office on October 22.Sometime between October 22 and November 13, GeneralForeman Edward Mallorey took the request to leader DonaldLoxton, who had not previously seen such a vacation request(which provides space for a "supervisor" and "foreman" toIAll dates arebetweenOctober 1973 and May 1974unless otherwise2The General Counsel's unopposedmotion to correct transcript, datedstatedMay 2, is granted.215 NLRB No. 50 WIRTZ MANUFACTURING CO.253sign).It isundisputed, as Loxton credibly testified, that Mal-lorey instructed, "Here, sign it." Loxton asked, "Where doyou want me to sign it?" and Mallorey answered, "Sign itright there." Loxton protested, "I'm not a supervisor or fore-man," whereupon Mallorey stated, "I don't give as-, signitanyway." (Similarly, in early November, Frank Sharpebrought leader Anthony Kamendat such a vacation requestfor him to "approve," and had himsign it.)Soon after the petition was filed, President Wirtz in-structedGeneral Foremen Mallorey and Steven Gross toinstitute a written warning system for disciplinary purposes.Wirtz testified, "I found out since October 25th that thingsaren't written down . . . it's awful hard to prove that certainpeople did certain things." (No written warnings had beengiven for 5 or 6 years, although the Company had on handsome employee warning notice forms, which provided spacesfor the signatures of the "Foreman or Supervisor" and an"Official.") A leader was required to fill in the warning slip;to sign it as the "Foreman or Supervisor" (a designationpreviously used by the five supervisors/area foremen, JohnAndre, Duane Cornwell, Al Delano, Jack McLane, andFrank Sharpe); and (as Wirtz revealed) to turn it in directlytoGeneral Foreman Mallorey (for his signature as "Offi-cial"). The evidence does not reveal which of the leaders wasrequired to sign the warning slips as foreman or supervisor.(The warning slip in evidence was signed by leader RobertVercnozke who, like leader Horst Giese and certain otherleaders,may have had more authority than other leaders.)The company counsel explained at the trial that he had re-frained from bringing in evidence of the written warningsystem "because I think this system was instituted after theNLRB petition was filed, and I thought maybe GeneralCounsel would argue that it was dreamed up."Also after the petition was filed, some of the leaders (whopreviously had attended only the leaders' meetings) beganattending supervisors' meetings. It is undisputed, as crediblytestified by leader Bernard Sharpe, that early in November heasked General Foreman Gross why leaders Bill Sanders andDave Picklehaupt (who worked with Gross and Sharpe in thebattery division) were attending supervisors' meetings. Grossanswered, "Well, we're considering them as junior supervi-sors." Sharpe asked, "I'm not?" and Gross responded, "No "Thereafter President Wirtz told all the leaders that they were"supervisors" (although they continued to be called workingleaders). I note that the Company took the position that allor none of the leaders must vote. None of them did.3Strike in protest of dischargesOn December 5, the day after a majority of the unit em-ployees voted for union representation, the Company dis-charged leaders Kessler, Kamendat, Loxton, and Sharpe.Thereafter, the employees elected discharged leader Kessleras their local union president and they went on strike on avote to protest the discharge of Kessler and the three otherleadmen, as fellow employees. (In view of the fact that thestrike was still current at the time of trial, and no questionhad been raised concerning the right of returning strikers toreinstatement, any issue over whether the strike was an unfairlabor practice strike was apparently considered prematureand not litigated in this proceeding.)B. ShiftingDefenseParagraph 11(b) of the complaint alleged that the Com-pany discharged the four working leaders because of their"activities on behalf of and adherence to the Charging Partyand because they had engaged in other concerted activities.. . ." In its answer the Company denied that the leaders werestatutory employees and added:Respondentdenies each and every allegation of para-graph 11(b) of the Complaintandspecificallydenies thatany individual was terminatedfromemployment as theresult of their activitieson behalfofand in adherence totheCharging Party,or because they had engaged in otherconcerted activities. . . .In support of said denial,Re-spondent says that termination of employmentof each ofsaid individuals was for reasons totally unrelated to anyof thematters alleged in paragraph 11(b)of the Com-plaint.(Emphasis supplied.)Despite these specific denials, the Company admitted atthe trial that the four discharged leaders "were terminatedbecause of their union sympathy and union activities."C. Status ofWorkingLeaders1. In generala.Large numberof purportedsupervisorsThe Company's plant is divided into 18 production depart-ments, employing 99 workers(plus working leaders) at thetime of the December 4 election. (According to a company-prepared document in evidence,employment in 1973 fluc-tuated from a high of 112 workers to a lowof 65.) Theundisputed supervision consisted of eight persons.They werePresidentWirtz, two general foremen(Mallorey over therubber division and Grossover the batterydivision),and fivesupervisor/areaforemen(Andre,Cornwall,Delano,McLane, and Frank Sharpe, herein called foremen).The two general foremen and five foremen directlysupervised the employees in 5 of the 18 departments.Three ofthese five departments(3D, Tape Mill,and Elec-trical),which operate without leaders, employed an esti-mated 11 to 14 employees;and the other two (millingmachine and battery mold test),where the leader's posi-tions were temporarily vacant on the date of the election,employed an estimated 6 to 18 employees.Therefore, theundisputed supervisors directly supervised an estimatedtotal of 17 to 32 employees.Each of 13 working leaders headed 1of theremaining 13departments,which together employed between 67 and 83employees (that is, 99 minusthe 17 to 32employees workingwithout leaders).Some of these employees worked on thenight shift,under two additional leaders. Thus, atthe time ofthe election,there were 15 leaders: 2 working at night, and13 working over an averageof fromabout 5 to 6.5 employees.The Companytherefore contends that it had a total of 23supervisors (1 president,2 general foremen,5 foremen, and15 working leaders) over 99 employees.When asked by company counsel why it was necessary tohave a leader-supervisor over a department with only threeto eight employees,PresidentWirtzanswered,in part. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDA. In my mind, there is no way that an area foremancan take five or six of those departments and controlwhat is happening in them Each department is verytechnical; the work is often very difficult when you'reworking on the same mold. The operations are different. .. we are expecting the leader to be themost competentmanin that department, he should decide which of thosejobs his people should handle. Now we couldn't have EdMallorey [general foreman over therubberdivision], aslong ashe's been with us, he cannot go into thebatterymold department and tell [the shaper operator] how toshape the wires in a grid mold, he doesn't know.. . .Somebody has to know their job . . . these departmentsare different . . .We requireone man ineach depart-ment who is experienced, who can lead the peoplein thatdepartment,assign the work,andbe responsible for what-ever they do.(Emphasis supplied.)PresidentWirtz was obviously describing the typical roleof a leader. The question remains whether the four leaders inquestion-apart from the large number of other assertedsupervisors-were merely high-skilled employees, routinelydirecting the work in their respective departments, orwhether they exercised independent judgment, with realsupervisory authority.b.Posted rulesThe Company has several pages of posted rules, which aresupplemented from time to time. These rules make it clearthat the real supervisory authority in the plant lies (underPresidentWirtz) in the general foremen and the supervisor/area foremen (referred to either as "supervisor," "area fore-man," or"foreman,"as distinguished from leader and lead-man).On page 2 of the rules, an injured employee is required to"report back toEd Mallory'(the general foreman). Underthe more serious offenses listed in group"A" rules on page3, rule 6 requires that "Authorization fromForemanis re-quired for all items taken from premises"; and rule 9, defining"Gross insubordination," refers to refusal to perform work"as required bysupervisionor threatening asupervisor."Un-der the less serious offenses listed in group"B" rules on pages3 and 4, rule 1 states that an employee who knows in advancehe will be late or absent "notifies hisforemanpersonally";and rule 9 prohibits an employee from leaving his work areaor visiting another department "without permission of yoursupervisor,"or from leaving the plant during working hours"without permission of yoursupervisor."Under safety ruleson page 4, rule 2 requires employees to "Report to yoursupervisor"certain defects in equipment, etc. The telephonepolicy on page 5 states that the receptionist will take anemergency call and "deliver it toa foreman."Under generalshop rules on page 6,rule 1 states that all employees areexpected to be present and on time "unless excused byforeman."These general shop rules(inwhich leaders-asdistinguished from supervisors and foreman-are mentioned)also refer to giving full attention to work, producing qualitywork within time standards or estimates,cleanliness and 10-minute period for cleaning up at end of shift, turning outlights,returning steel bars to rack after cutting,oiling andgreasing machines,making out time tickets, and punchingtimecards. The leader is given the responsibility of enforcingthese routine matters: rule 3 stating that each employee isresponsible to hisleader"and will receive work instructionsfrom hisleader";rule 8 stating that eachleadershallsee thathis men abide by these rules and is given authority to enforcethese rules;and rule 9 stating that employees will take upproblems with theleadmanorforemanon the shift. Undervacation pay on page 7, rule C states. "An employee mayrequest time off in accordance to his vacation pay hours byobtaining a vacation request form from hisforeman."(Asnoted above, between the filing of the petition and the holdingof the election, the Company began requiring leaders to "ap-prove" vacation requests.) Under overtime pay on page 8,rule B states that "All unscheduled overtime must be ap-proved by theshop foreman."And finally, under jury duty onpage 9, rule 4 requires that the employee "must advise hissupervisor ofthe time he must report to jury duty." (Emphasissupplied in this paragraph.)I reject, as clearly lacking merit, the Company's contentionthat the posted rules establish supervisory status on the partof the leaders. To the contrary, I find that the rules reflect thelimited authority of the leaders.c.General responsibility and dutiesIn itsbrief, the Company concedes that the leaders "do nothave the authority to discharge or discipline an employee,"and that"higher supervision"makes an "independent inves-tigation" of recommendations made by the leaders. Explain-ing the restrictions on their authority, Presidnet Wirtz testi-fied, "I was concerned that these leaders were going to fly offthe handle and fight. . . with people.Because we had sometrouble in hiring . . . experienced people . . . I hated to loseanybody . . . we wouldn't let a leader fire anyone. If hethought somebody should be fired I want him to go to hissupervisor, his foreman. I didn't want anybody fired before[General Foreman] Ed Mallorey had a chance to check intoit."Schedules of work come from the foreman, general fore-man, and the office. The leader, as the "most competentman" in the department, is expected to assign the work (whenthe workers do not simply take the next assignment in order).I find that these assignments by the leaders, to those theyknow to be competent to do the work, are merely routineassignments,not requiring the exercise of independent judg-ment. The foreman or general foreman reassign employeeswithin the department, or between departments, usually afterchecking with the leaders involved, and sometimes upon therecommendation of the leader or one of the workers in theabsence of the leader. As testified by President Wirtz, "Intransferring employees from one department to another, usu-ally it was worked out between Steve and Ed" (referring toGeneral Foremen Gross and Mallorey).Leaders' meetings are held to discuss problems that arisein the shop, to sound out the leaders for the views of theemployees working under them, and to assure that the leadersdo their best to see that the work is performed properly andthat the routine general shop rules(discussed above)are car-ried out. (As mentioned above, it is admitted that the leadersdo not have the authority to discipline employees.) The Com- WIRTZ MANUFACTURING CO255pany solicits the leaders' suggestions -which are thereafterconsidered by it. Often, after the leaders' meeting, GeneralForeman Mallory talks to workers in the plant about prob-lems raised in the meetings.In leaders'meetings,PresidentWirtz told the leaders that "if you need one of those piecesof equipment or tools, or clamp or anything that you need inyour department, you can get them through the requisition."He explained to them that "all you have to do is write out arequisition and give it to the guy and he would come back andquestion you why you needed it," and "if you need stuff, yougot it." Or they would orally notify one of the general fore-men, who would have the item ordered after verifying theneed. Before the election petition was filed, the leaders did notattend the "supervisors' meetings" with the foremen and gen-eral foremen. (As mentioned above, however, after the peti-tion was filed, some of the leaders began attending as "juniorsupervisors.")The leaders have the responsibility, emphasized at leaders'meetings, of checking and turning in the workers' time tick-ets. They alsosign materialtickets, as do other workers in theleaders' absence.Inasmuch as the leaderswork closely with the few em-ployees working under them, the leaders' opinion is solicitedby the Companyconcerningwhether the workersare doingwell, and whether they deserved a wage increase or a promo-tion. Similar opinions are solicited from workers themselves,either in the absence of the leaders, or when a particularexperienced worker is in closer contact with the employee inquestion. On one occasion in June 1973, leader Sharpe wasrequired, in the company of the foreman and general fore-man, to formally evaluate employees in his department.However, in view of the limited authority of the leader andthe close observation by the foreman and general foreman ofthe employees on the job, I find that the opinion of the leaderwas considered to be that of an experienced worker, for wha-tever assistance it would be in helping the Company to evalu-ate the coworkers.The leaders, and sometimes experienced employees work-ing under them, train new employees. The leaders, as well asother workers, sometime recommend the hiring of new em-ployees, but the evidence clearly shows that the Companymakes the decision whether to hire or not, independently ofthe recommendation.The leaders do not have the authority of permitting orpreventing the leaving of the plant early. As indicated above,the posted rules forbid "leaving the plant during workinghours without permission of your supervisor." (I note thatGeneral Foreman Mallorey testified that when an employeedesires to leave the plant early, he goes to his leader and theleader gives him permission to go. However, Mallorey im-pressed me as being less than a candid, reliable witness.)Leaders sometime check with employees working, underthem whether they desire to work overtime but, as providedin the posted rules, "All unscheduled overtime must be ap-proved by the shop foreman." (General Foreman Malloreyclaims that leaders Vercnozke and Giese have assigned un-scheduled overtime. However the supervisory status of thesetwo particular leaders was not specifically litigated, and Ineed not decide whether or not this actually happened.)Leaders are expected to attempt to handle routine prob-lems that arise in their department. However, they do nothave the authority to resolve greivances. Either the leaders,often as spokesmen for the employees working under them,or the employees themselves, take problems or grievances tothe foremen or higher supervision. Rule 9 of the general shoprules specifically provides that "Employees will take up prob-lems with the Leadman or Foreman on their shift."The Company has a "job related education program,"providing for payment of college tuition and books. The an-nouncement of the program states that employees are to seeForeman McLane for more details and for an applicationform. The notice also requires a recommendation from theleader. However, as disclosed by General Foreman Mallorey,this requirement is to assure that the requested course isjob-related, and needed by the employee. I find that thisrecommendation by the leader is merely routine, not requir-ing the exercise of independent judgment.d.CompensationThe leaders (like Foremen Andre, Cornwall, and Sharpe)are paid on an hourly basis. (Foremen Delano and McLaneare salaried.) They are paid 20 cents above the top rate in thedepartment, and are given an annual bonus which is about athird or half as much as the foremen's bonus. They are givenmore life, sickness, and accidentinsurance,but less than theforemen's insurance.After considering all the foregoing, I now rule on the statusof the four discharged leaders-withoutpassingon the super-visory status of other leaders (like Sanders and Picklehaupt,whom General Foreman Gross referred to as "junior supervi-sors," and leaders Vercnozke and Giese).2.ClairKesslerLeader Clair Kessler (now president of the local union) isa highly-skilled toolmaker who had onlyonetoolmakerworking with him in the tool department at the time of hisdischarge.He usually had one or two toolmakers workingunder him, and he usually spent all of his workday workingas a journeyman, except for perhaps 5 minutes in the morn-ing.He was never told he was a supervisor until after theelection petition was filed.Once when he had two toolmakers working for him, "wewere in a pretty busy period . . . they felt that they shouldbe making more money. They wouldn't go in and ask for araise so I went in and stated their business and what I thoughtthey were worth." He recommended a 20-cent wage increase,and General Foreman Mallorey (his immediate supervisor)said he would think about it. Later, Mallorey told the twoemployees themselves that Mallorey had gotten them a 10-cent raise.Kessler did little directing of the employee or employeesworking under him, and clearly had no authority effectivelyto recommend any wage increase, transfer, or other action. Ifind that he had no supervisory authority,and was not asupervisor as defined in Section 2(11) of the Act.3.AnthonyKamendatKamendat, the leader in the shaper department, was oversixemployees (including one evening-shift employee, whose 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime tickets Kamendat checked). Kamendat spent about 80percent of his time working as a journeyman machinist.Kamendat performed the customary duties of a leadman,checking material tickets and time tickets, training new em-ployees, and making routine assignments of work. On oneoccasion when employees in his department were complain-ing about the absenteeism of one of the coworkers, Kamendatrecommended to General Foreman Mallorey that strong ac-tion to be taken against the employee. Mallorey investigatedand took no action after learning that the employee had beensick.Both before and after Kamendat became a leader, herecommendedraisesfor others. "Some of them got raises,some of them did not. I don't know if it was from my recom-mendation or not." When Foreman Sharpe would come tothe department and say that Sharpe was overloaded withwork in another department and needed a certain employee,"I'd say all right . . . because he knew that work was inthere."Grinder Mayhew, in Kamendat's department, credibly tes-tified that he never asked Kamendat for a raise, but directlyasked General Foreman Mallorey; that he applied to Fore-man Sharpe (not Kamendat) for a vacation; and that he, atMallorey's request, trained two employees before Kamendatbecame a leader. On those occasions, Mallorey asked May-hew his opinion of the new employees: "How's the guy doing,is he catching on fast, how's his work," etc.I find that Kamendatengaged inmere routine direction ofemployees in the shaper department, and that he had noauthority effectively to recommend any discipline,wage in-crease,or any other action affecting the employees in thedepartment. I therefore find that he was not a supervisor asdefined in the Act.4.Donald LoxtonLathe operator Loxton was the leader of the lathe depart-ment.He spent about 95 percent of his time running hismachine and about 5 percent checking time tickets and goingfor stock.There was onlytwoother workers on the day shift withLoxton, and three on the night shift. Loxton, or one of theother day-shift workers, might show the evening-shift em-ployee relieving him what he had been doing on the machine.Or, if an evening-shift employee was late arriving, Loxtonwould stay a few minutes "to tell him what we are doing and... how I was doing it." One morning, when Loxton waschecking the evening time tickets, "this one fellow, he didn'tquite run as many pieces as he was supposed to run. I toldhim about it the next . . . time hecame in.He didn't reallyappreciate me telling him about it. . . . I would have firedthat man right then and there, but I had no authority to firehim . . . he told me he wasn't going to listen to me, and henever did. He went to [General Foreman] Mallorey about it,and I told Mr. Mallorey about it, and he thoughtIwas goingto have to work it out the best that I knew how... . He toldme I had to work it out by myself. No authority, I couldn'twork it out by myself." (Loxton refused to recommend re-quested raises for this employee, and Mallorey did not givethe raises.)Loxton would train new employees. When an operatorwould have a problem on a lathe, he would either ask Loxtonor the other operator for help. In assigning the work, Loxtonwould determine which lathe to use and which employee touse it: "I've been there for 10 years, and I know what ma-chines can do what" and "I know just about which fellowscan do what, after you've been there a couple of weeks or so."He sometimes checks on operator's work, and "If I looked upand I thought maybe a guy was having a little trouble, I'dwalk over and see." On one occasion, General Foreman Mal-lorey asked Loxton if he thought two new employees wereworth a 50-cent raise (to the top rate). Loxton replied that hethought one of them was worth it, and the other was not.However, Mallorey did not follow his recommendation andgave each of them a 25-cent raise. (I discredit Mallorey'stestimony that Loxton had recommended a 25-cent raisefor both of the employees.) The evidence is clear that eventhough Mallorey asked Loxton's opinion from time to timeabout how employees were doing or whether they deserveda raise,Mallorey exercised his own independent judgmentin deciding on wage increases.As previously indicated, the posted rules forbade leavingthe plant early without the foreman's permission, and theleaders had neither the authority to permit or prevent theleaving. In Loxton's department, an employee would eitherask Loxton if it was all right to go home, or "they just went,"and Loxton considered it to be his responsibility to tell Gen-eral Foreman Mallorey or Foreman Sharpe. I find that Lox-ton had no real discretion in the matter, despite Loxton'saffirmative response when asked on cross-examination if theemployee would come and say, "I've got to go home," towhich Loxton would say, "Okay, if your work's done." (I alsonote that Loxton began "approving" vacation requests-asdiscussed above as one of the pre-election changes made bythe Company-after Loxton protested to Mallorey that hewas not a supervisor or foreman, and Mallorey stated, "Idon't give a s-, sign it anyway.")I find that leader Loxton (who the Company characterizedin its brief as being a forthright witness) did not have au-thority effectively to recommend discipline or reward of ei-ther the two day-shift or the three evening-shift employees inhis department, or authority to exercise independent judg-ment in directing the employees or the work. Contrary to theCompany's contention that his testimony "demonstrates con-sistent exercise of supervisory authority," I find that Loxtonneither possessed nor exercised supervisory authority; thathis work assignments and directions were merely routine; andthat he was not a supervisor as defined in the Act.5.Bernard SharpeLeaderBernard"Mike" Sharpe, as he credibly testified,wasusually over two,andsometimesthree,employeesin themachine assembly department. He worked under ForemanAndre-who was in and out of the department throughoutthe day-and under General Foreman Gross.Sharpe worked as a machine builder about 80 percent ofthe time. He also checked time tickets, kept records on thebuilding of the complex machines, chased stock, and signedmaterialtickets(asdidotheremployeesinhisdepartment-"whoever happens to be there"). Foreman An-dre would bring work assignments to the department, andSharpe would sometimes pass them on, and make new assign- WIRTZ MANUFACTURING CO.257ments unless the employees simply started on the next job inorder. He shows new employees what to do. Sometimes he,and sometimesone of the other experienced employees work-ing with a new employee, are asked by Foreman Andre orGeneral Foreman Gross how the new employee is workingout. As mentioned above, Sharpe was required in June 1973,in the company of Andre and Gross, to formally evaluateemployees in the department.A total of seven employees have worked under him sincehe became a leader aboutNovember 1972.He was not askedfor his opinion about who should be assigned to that depart-ment, except before he became the leader. His recommenda-tion that a person be hired was not followed. Soon after hebecame a leader, he warned employee Bill Sanders (now aleader himself) that Sanders' production was too low and thatSanders' job would be in jeopardy unless Sanders improved.They had a heated argument over it and, later that day (asSanders recalled), Sharpe "informed me that most of therough time he had given me was to prove something, he hadbeen a leader then less than a week and another leader hadsaid he wasn't capable of being a hard a-." (Instead of losinghis job, Sanders became a leader about 5 months later, andwas oneof the leaders to whom Gross later referred as beinga "junior supervisor," entitled to attend supervisors' meet-ings.)On one occasion, Sharpe commented to General ForemanGross that Bud Levandowski (who delivered parts to Shar-pe's department) was doing a pretty good job, and Gross"told me to mind my g-d- business." On another occasion,when Sharpe went to work while sick with the flu, he com-plained to General Foreman Mallorey about a janitor, whowas not in his department, but who "wanted to give me a hardtime." Sharpe told Mallorey "either he goes or I go." Thejanitor was not there the next day, and apparently was dis-charged, but the evidence does not further disclose the basisfor the discharge. Also, after becoming a leader, Sharpe com-plained to Gross about an employee being habitually late.Gross took no action against the employee until later, whenthe employee was working for another leader.It isclear that Sharpe did not have any supervisory au-thority, and that he was not a supervisor as defined in the Act.Wirtz for many years and operated prior to the petition justas it operated following the filing of the petition."As found above, the four discharged leaders were notsupervisors, and the Company made certain changes beforethe election (having leaders "approve" vacation requests forthe first time, having them sign disciplinary warning forms asthe "foreman" or "supervisor," and permitting certain lead-ers to begin attending supervisors'meetings).And as alsofound, the Company attempted to compel the nonsupervisoryleaders to campaign against the Union,and to cease support-ing the Union.Accordingly, I find that the Company illegally attemptedto remove nonsupervisory leaders from the bargaining unit,and coerced them in the exercise of Section 7 rights, in viola-tion of Section 8(a)(1) of the Act.2.Threatof dischargeAs previously found, the Company admittedly threatenedto discharge nonsupervisory leaders if they continued to sup-port the Union. Such a threat was clearly coercive, and vi-olated Section 8(a)(1) of the Act.In view of this finding of coercion, I do not deem it neces-sary to rule on the alleged coercive interrogation and otheralleged restraints on the exercise of Section 7 rights.CONCLUSIONS OF LAW1.By discharging nonsupervisory leaders Clair Kessler,Anthony Kamendat, Donald Loxton, and Bernard Sharpe onDecember 5, 1973, for supporting the Union, the Companyengaged in unfair labor practices affecting commerce withinthe meaning of Sections 8(a)(3) and (1) and 2(6) and (7) ofthe Act.2.By illegally attempting to remove nonsupervisory lead-ers from the bargaining unit, and coercing them in the exer-cise of Section 7 rights, the Company violated Section8(a)(1)of the Act.3By threatening to discharge employees if they continuedto support the Union, the Company further violated Section8(a)(1) of the Act.6.Concluding findingsIfind that all four of the discharged leaders were em-ployees, not supervisors, and that their discharge on Decem-ber 5 for having supported the Union violated Section 8(a)(3)and (1) of the Act.D. Coercion and Restraint1.Attempt to "gerrymander" the unitThe complaintallegesthat the Company "attempted togerrymander the appropriate bargaining unit by convertingall working leaders into statutory supervisors and compellingsaid working leaders to cease and desist from engaging inSection 7 activities and to begin engaging in antiunion activi-ties " The Company contends that the leaders were supervi-sors, and that "the leader system has been in existence withREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-spondent to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.The Respondent having discriminatonly discharged fouremployees, I find it necessary to order the Respondent tooffer them full reinstatement, with backpay computed on aquarterly basis plus interest at 6 percent per annum as pre-scribed in FW. Woolworth Company,90 NLRB 289 (1950),andIsisPlumbing & Heating Co.,138 NLRB 716 (1962),from date of discharge to date of proper offer of reinstate-mentUpon the foregoing findings of fact and conclusions of law,upon the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 258DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER'Respondent,Wirtz Manufacturing Company,Inc.,PortHuron,Michigan,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against non-supervisory working leaders for supporting United Steel-workers of America,AFL-CIO-CLC.(b) Threatening to discharge nonsupervisory leaders forsupporting the Union.(c) Illegally attempting to remove nonsupervisory leadersfrom the bargaining unit and to prevent them from support-ing the Union.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsunder Section7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Offer leadersClairKessler,AnthonyKamendat,Donald Loxton,and Bernard Sharpe immediate and fullreinstatement to their former jobs or, if their jobs no long-er exist,to substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,and make them whole for their lost earnings in the man-ner set forth in the Remedy.(b)Preserve and,upon request,make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records,timecards, person-nel records and reports,and all records necessary to analyze' In the event no exceptions are filed as provided by Sec. 102 46 of theRules andRegulationsof the National LaborRelationsBoard, the findings,conclusions, and recommended Order hereinshall, asprovided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.4 In the eventthe Board'sOrder is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelationsBoard" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLabor Relations Board "the amount of backpay due under the terms of this Order.(c) Post at its plant in Port Huron, Michigan, copies of theattached notice marked "Appendix."4 Copies of the notice,on forms provided by the Regional Director for Region 7,after being duly signed by Respondent's authorized represen-tative, shall be posted by the Respondent immediately uponreceipt thereof,and be maintainedfor 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Resonable stepsshall be taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other material.(d) Notify the Regional Director, in writing, within 20 daysfrom the date of this Order, what steps the Respondent hastaken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it alleges violations of the Act not specifically found.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board found, after teal,that we violated Federal Law by discharging four non-supervisory working leaders for supporting a union andby interfering with their right to support the Union:WE WILL OFFER full reinstatement to leaders ClairKessler, Anthony Kamendat, Donald Loxtoi's, and Ber-nard Sharpe, with backpay plus 6-percent interest.WE WILL NOT discharge any of you for supportingUnited Steelworkers of America, AFL-CIO-CLC.WE WILL NOT threaten to discharge nonsupervisoryleaders for supporting the Union.WE WILL NOT illegally attempt to remove nonsupervi-sory leaders from the bargaining unit.WE WILL NOT unlawfully interfere with your union ac-tivities in any similar manner.WIRTZ MANUFACTURING COMPANY, INCJ